       Case 1:20-cv-01091-NONE-SAB Document 10 Filed 12/01/20 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN WARR,                                    )   Case No.: 1:20-cv-01091-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     CATES,
                                                     )   FINDINGS AND RECOMMENDATION
15                                                   )   RECOMMENDING DISMISSAL OF ACTION
                    Defendant.                       )   FOR FAILURE TO COMPLY WITH A COURT
16                                                   )   ORDER AND FAILURE TO PROSECUTE
                                                     )
17                                                   )   (ECF No. 8)

18          Plaintiff Calvin Warr is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On September 22, 2020, the Court issued an order striking Plaintiff’s complaint because it was
21   not signed under penalty of perjury, and Plaintiff was directed to file an amended complaint within thirty
22   days. (ECF No. 7.) Plaintiff failed to file an amended complaint or otherwise communicate with the
23   Court. Accordingly, on November 2, 2020, the Court issued an order for Plaintiff to show cause within
24   fourteen days why the action should not be dismissed. (ECF No. 8.) Plaintiff has failed to respond to
25   the Court’s order to show cause and the time to do so has passed.
26   ///
27   ///
28   ///
                                                         1
       Case 1:20-cv-01091-NONE-SAB Document 10 Filed 12/01/20 Page 2 of 4



1                                                         I.

2                                                  DISCUSSION

3           Local Rule 110 provides that “[f]ailure ... of a party to comply with these Rules or with any

4    order of the Court may be grounds for imposition by the Court of any and all sanctions ... within the

5    inherent power of the Court.” District courts have the inherent power to control their dockets and “[i]n

6    the exercise of that power they may impose sanctions including, where appropriate, ... dismissal.”

7    Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986).

8           A court may dismiss an action based on a party's failure to prosecute an action, failure to obey

9    a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th

10   Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

11   (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of complaint);

12   Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to comply

13   with court order).

14          In determining whether to dismiss an action, the Court must consider several factors: (1) the

15   public's interest in expeditions resolution of litigation; (2) the Court's need to manage its docket; (3)

16   the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

17   merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779 F.2d 1421, 1423

18   (9th Cir. 1986); Carey v. King, 856 F.2d 1439 (9th Cir. 1988).

19          Here, the action has been pending for several months, and Plaintiff failed to file an amended

20   complaint signed under penalty of perjury. Plaintiff is obligated to comply with the Local Rules in

21   filing a proper complaint. Plaintiff also failed to respond to the Court’s order show cause why this

22   action should not be dismissed. The Court cannot effectively manage its docket if a party ceases

23   litigating the case. Thus, both the first and second factors weigh in favor of dismissal of this action.

24   The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, because a

25   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

26   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). Because public policy favors disposition on

27   the merits, the fourth factor usually weighs against dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 643

28   (9th Cir. 2002). However, “this factor lends little support to a party whose responsibility is to move a

                                                          2
       Case 1:20-cv-01091-NONE-SAB Document 10 Filed 12/01/20 Page 3 of 4



1    case toward disposition on the merits but whose conduct impedes progress in that direction,” which is

2    the case here. In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1228 (9th Cir.

3    2006).

4             Finally, the Court's warning to a party that failure to obey the Court's order will result in

5    dismissal satisfies the “considerations of the alternatives requirement.” Ferdik, 963 F.2d at 1262;

6    Malone, 833 at 132–33; Henderson, 779 F.2d at 1424.

7             The Court's November 2, 2020 order to show cause expressly warned Plaintiff that his failure

8    to comply with the Court's order would result in the dismissal of this matter for failure to prosecute

9    and failure to comply with a court order. (ECF No. 8.) Thus, Plaintiff had adequate warning that

10   dismissal of this action could result from his noncompliance. At this stage in the proceedings there is

11   little available to the Court which would constitute a satisfactory lesser sanction while protecting the

12   Court from further unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma

13   pauperis in this action, making monetary sanctions of little use. Accordingly, dismissal of the action

14   is warranted.

15                                                         II.

16                                    ORDER AND RECOMMENDATION

17            Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall randomly

18   assign a Fresno District Judge to this action.

19            Further, it is HEREBY RECOMMENDED that the instant action be dismissed for failure to

20   prosecute and failure to comply with a court order.

21            This Findings and Recommendation will be submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

23   after being served with this Findings and Recommendation, Plaintiff may file written objections with

24   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

25   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

26   ///

27   ///

28   ///

                                                           3
      Case 1:20-cv-01091-NONE-SAB Document 10 Filed 12/01/20 Page 4 of 4



1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    December 1, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
